OPINION — AG — WHILE THE OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARK COMMISSION IS NOT AUTHORIZED TO EXERCISE ITS DISCRETION IN DETERMINING WHETHER ANY PART OF THE FUNDS APPROPRIATED FOR PARKS, RECREATION, AND WATERWAYS (SECTION 1, HOUSE BILL NO. 815 (30TH LEGISLATURE!) WILL BE EXPENDED FOR SUCH PURPOSES, THE COMMISSION MAY, AT THE PROPER TIME, EXPEND ANY UNEXPENDED BALANCE OF SAID FUNDS FOR ANY OF THE OTHER PURPOSE FOR WHICH APPROPRIATIONS WERE MADE IN SECTION 1. THE LEGISLATURE CLEARLY INTENDED THAT SAID FUNDS WERE TO BE USED FOR THE PURPOSES DESIGNATED — " ALL EXPENSES NECESSARY FOR THE EFFICIENT AND EFFECTIVE OPERATION OF THE STATE PARK SYSTEM ". JUST AS CLEARLY, THE LEGISLATURE DID NOT INTEND ANY FINANCIAL CURTAILMENT, RESTRICTION OR LIMITATION UPON THE OPERATION OF THE STATE PARK SYSTEM OTHER THAN THAT IMPOSED BY LEGISLATURE. HENCE, THE COMMISSION MAY EXPEND THE SURPLUS REMAINING IN THE APPROPRIATION FOR PARKS, RECREATION AND WATERWAYS FOR THE EXPENSES OF THE DIVISION OF LODGES ONLY IF THE SURPLUS EXISTS IN SAID APPROPRIATION AFTER ALL NECESSARY EXPENSES HAVE BEEN PAID THEREFROM. (HARVEY CODY)